DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein the first water path is configured to move the small stream closer to a side of the at least one channel at the exit than the second water path moves the large stream to the side of the at least one channel at the exit” however this language is confusing. The comparison being made appears to be how much the first water path moves the small stream compared with how much the second water path moves the large stream, however as written it’s unclear what the boundaries actually are. Specifically, the claim recites the first water is configured to move the small stream closer to a side of the at least one channel at the exit, emphasis added, than the second water path moves the large stream to the side of the at least one channel at the exit, emphasis added. It’s unclear if both water paths are supposed to move the water toward the same side or to two separate, respective sides, ie. a first side and a second, opposite side. This claim shall be examined as best understood.
Claims 12-16 are also rejected under 35 USC 112(b) due to being dependent upon claim 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al. (US Pat No 7,562,833 B2).
Re claim 1, Perkins et al. show a sprinkler (Fig. 4) assembly comprising:
an inlet (14) configured to receive water;
a body (12) supported by the inlet and having a confinement structure (38);
a nozzle (20) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis; and
a deflector assembly (46) having a base (48) and a distribution plate (26), a portion of the base (48) being disposed in the confinement structure (38) to allow the deflector assembly to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate (26) comprising a plurality of channels (60) on a side of the distribution plate facing the nozzle, at least one channel (60) of the plurality of channels defining a water path having an entrance (at the peak of 26) for receiving the water, an exit (at the lower edge) for distributing the water, and a leading edge (edge between right side wall and bottom) and a pair of sides (see annotated figure) along a common length of the at least one channel in a direction towards the exit of the at least one channel,
wherein the leading edge (edge between right side wall and bottom) is configured to move flow of the water closer to one of the sides (see annotated figure) of the at least one channel at the exit than at the entrance (the asymmetrical nature will move the water closer to one side than the other).

    PNG
    media_image1.png
    329
    674
    media_image1.png
    Greyscale

Re claim 2, Perkins et al. show wherein the at least one channel has a cross-sectional shape (see annotated figure) that is asymmetric across a vertical line passing through a vertex or bottom of the at least one channel. 
Re claim 3, Perkins et al. show the at least one channel has a cross-sectional shape (see annotated figure) that is asymmetric across a vertical line passing through a midpoint of a width of the at least one channel as measured at a top of the at least one channel.
Re claim 4, Perkins et al. show wherein a degree of curvature of at least a portion of a first side of the pair of sides (see annotated figure) is different than a degree of curvature of at least a portion of a second side of the pair of sides (the demonstrated sides in the annotated figure have different degrees of curvature).
Re claim 5, Perkins et al. show a first distance measured between the leading edge (edge between right side wall and bottom) and one of the first side or the second side (see annotated figure) at a first location along the at least one channel (60) being different than a second distance measured between the leading edge (edge between right side wall and bottom) and the one of the first side or the second side (see annotated figure) at a second location along the at least one channel (60), the first location being different than the second location (the distance will vary along the length of the channel).
Re claim 6, Perkins et al. show the plurality of channels (Fig. 4, 60) is curved.
Re claim 7, Perkins et al. show the distribution plate (Fig. 4, 26) further comprises a first region (annotated figure – “web”) and a second region (annotated figure – “bottom”), a thickness of the first region being different than a thickness of the second region.
Re claims 8 & 18, Perkins et al. show the distribution plate (Fig. 4, 26) further comprises a web (see annotated figure) located between adjacent channels (60) of the plurality of channels, the web having a wall thickness that is greater than a wall thickness of the adjacent channels (60).
Re claim 9, Perkins et al. show a retainer (Fig. 3, 24) configured to be inserted in the body (12) and between the nozzle (20) and the inlet (14), the nozzle (20) being removable (22) from the body independent from removing the retainer (24) from the body, the retainer being configured to support a seal (Fig. 3, o-ring shown between 24 and 14) at least when disposed in the body.
Re claim 10, Perkins et al. show the retainer (Fig. 3, 24) is further configured to engage (abuts at 30) with the nozzle (20) so that the nozzle and the retainer can be removed from the body as a subassembly.
Re claim 17, Perkins et al. show a sprinkler (Fig. 4) assembly comprising:
an inlet (14) configured to receive water;
a body (12) supported by the inlet;
a nozzle (20) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis; and
a distribution plate (26) being coupled to the body to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate having a plurality of channels (60) on a side of the distribution plate facing the nozzle, at least one channel of the plurality of channels having sides (see annotated figure) and a bottom (see annotated figure) surface connecting the sides, the bottom surface defining a leading edge that extends along a length of the at least one channel, the leading edge moving closer to one of the sides (see annotated figured – “asymmetrical shape”) along the length of the at least one channel (60).
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-14, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duffin et al. (US Pat No 11,213,836 B2).
Re claim 1, Duffin et al. show a sprinkler assembly (Fig. 8) comprising:
an inlet (8) configured to receive water;
a body (1) supported by the inlet and having a confinement structure (12);
a nozzle (4) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis;
a deflector assembly (5) having a base (2) and a distribution plate (17), the base being disposed int the confinement structure (12) to allow the deflector assembly to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate (17) comprising a plurality of channels (see annotated figure 7) on a side of the distribution plate facing the nozzle, at least one channel of the plurality of channels (see annotated figure 7) defining a water path having an entrance (at the peak of 17) for receiving the water, an exit (at the lower edge) for distributing the water, and a leading edge (see annotated figure 7) and a pair of sides (see annotated figure 7) along a common length of the at least one channel in a direction towards the exit of the at least one channel,
wherein the leading edge (see annotated figure 7) is configured to move flow of the water closer to one of the sides (see annotated figure 7) of the at least one channel at the exit than at the entrance (the asymmetrical nature will move the water closer to one side than the other).

    PNG
    media_image2.png
    594
    839
    media_image2.png
    Greyscale

Re claim 2, Duffin et al. show the at least one channel has a cross-sectional shape (see annotated figure 7) that is asymmetric across a vertical line passing through a vertex or bottom of the at least one channel.
Re claim 3, Duffin et al. show the at least one channel has a cross-sectional shape (see annotated figure 7) that is asymmetric across a vertical line passing through a midpoint of a width of the at least one channel as measured at a top of the at least one channel.
Re claim 4, Duffin et al. show wherein a degree of curvature of at least a portion of a first side of the pair of sides (see annotated figure 7) is different than a degree of curvature of at least a portion of a second side of the pair of sides (the demonstrated sides in the annotated figure have different degrees of curvature).
Re claim 5, Duffin et al. show a first distance measured between the leading edge (see annotated figure 7) and one of the first side (see annotated figure 7) or the second side (see annotated figure 7) at a first location along the at least one channel (see annotated figure 7) being different than a second distance measured between the leading edge (see annotated figure 7) and the one of the first side (see annotated figure 7) or the second side (see annotated figure 7) at a second location along the at least one channel (see annotated figure 7), the first location being different than the second location (the distance will vary along the length of the channel).
Re claim 6, Duffin et al. show the plurality of channels (see annotated figure 7) is curved.
Re claim 7, Duffin et al. show the distribution plate (Fig. 9, 17) further comprises a first region (see annotated figure 7 – “web”) and a second region (see annotated figure 7 – “channels”), a thickness of the first region being different than a thickness of the second region.
Re claims 8, 14 & 18, Duffin et al. show the distribution plate (Fig. 9, 17) further comprises a web (see annotated figure 7) located between adjacent channels of the plurality of channels, the web having a wall thickness that is different than a wall thickness of the adjacent channels.
Re claim 11, Duffin et al. show a sprinkler assembly (Fig. 8) comprising:
an inlet (8) configured to receive water;
a body (1) supported by the inlet and having a base retaining surface (12);
a nozzle (4) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis;
a deflector assembly (5) having a base (2) and a distribution plate (17), the base comprising a first side (at 10) and an opposite second side (at 14), the first side of the base being supported by the base retaining surface (12), the distribution plate (17) comprising a plurality of channels (see annotated figure 7) on a side of the distribution plate facing the nozzle, at least one channel of the plurality of channels (see annotated figure 7) defining a first water path (on one side of the annotated leading edge) for a small stream of the water and a second water path (on the other side of the annotated leading edge) for a large stream of the water along a common length of the at least one channel (see annotated figure 7) in a direction towards an exit of the at least one channel,
wherein the first water path is configured to move the small stream closer to a side (see annotated figure 7) of the at least one channel at the exit than the second water path moves the large stream to the side (see annotated figure 7) of the at least one channel at the exit; and
a flanged bolt (13) configured to be supported by the body (1) and disposed between the nozzle (4) and the side of the distribution plate (17) facing the nozzle, the flanged bolt supporting the second side (at 14) of the base (2) so that the deflector assembly (5) can move with respect to the axis in one or both of a rotational and a tilting direction.
Re claim 12, Duffin et al. show the at least one channel comprises an opposite side (see annotated figure 7), and a radiused section (see annotated figure 7), the radiused section blending the side and the opposite side together in an off center arrangement relative to a cross-sectional shape of the at least one channel.
Re claim 13, Duffin et al. show the at least one channel comprises a leading edge (see annotated figure 7) that moves closer to the side than the opposite side along the common length of the at least one channel.
Re claim 17, Duffin et al. show a sprinkler assembly (Fig. 8) comprising:
an inlet (8) configured to receive water;
a body (1) supported by the inlet and having a base retaining surface (12);
a nozzle (4) supported by the body and disposed downstream of the inlet, the nozzle being in fluid communication with the inlet and configured to direct the water out of the nozzle along an axis;
a distribution plate (17) being coupled to the body to move with respect to the axis in one or both of a rotational and a tilting direction, the distribution plate having a plurality of channels (see annotated figure 7) on a side of the distribution plate facing the nozzle (4), at least one channel of the plurality of channels having sides (see annotated figure 7) and a bottom surface (see annotated figure 7) connecting the sides, the bottom surface defining a leading edge (see annotated figure 7) that extends along a length of the at least one channel, the leading edge (see annotated figure 7) moving closer to one of the sides along the length of the at least one channel (see annotated figure 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duffin et al. (US Pat No 11,213,836 B2) in view of Lawyer et al. (US Pub No 2018/0311684 A1).
Re claims 9, 15 & 19, Duffin et al. disclose all aspects of the claimed invention but does not teach a retainer configured to be inserted in the body and between the nozzle and the inlet, the retainer being configured to support a seal at least when disposed in the body, at least a portion of the nozzle engaging with the seal, the nozzle being tiltable to disengage from the seal when the nozzle and the retainer are both disposed in the body allowing the nozzle to be removed from the body independent from removing the retainer.
However, Lawyer et al. show a sprinkler assembly including a flanged bolt (Fig. 7, 26) configured to be supported by the body (12) between the nozzle (18) and the side of the distribution plate (20) facing the nozzle, the flanged bolt supporting the second side (54, 56) of the base (25) so that the deflector assembly can move with respect to the axis in one or both of a rotational and a tilting direction; and a retainer (68) configured to be inserted in the body (12) and between the nozzle (18) and the inlet (14), the retainer (68) being configured to support a seal (66) at least when disposed in the body, at least a portion (72) of the nozzle (18) engaging with the seal (66), the nozzle (18) being tiltable (Fig. 9) to disengage from the seal (66) when the nozzle (18) and the retainer (68) are both disposed in the body allowing the nozzle to be removed from the body independent from removing the retainer.
The substitution of one known element (the flanged bolt and nozzle as shown in Lawyer) for another (flanged bolt and nozzle as shown in Duffin) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the flanged bolt shown in Lawyer et al. would have yielded predictable results, namely, support of the second side of the base in Duffin et al. to allow for movement of the deflector assembly.
Re claims 10, 16 & 20, Duffin et al. as modified by Lawyer et al. show the nozzle (Lawyer – Fig. 7, 18) is engaged with the seal (Lawyer – 66), the nozzle and the retainer can be removed from the body as a subassembly (Lawyer - paragraphs 0048 and 0057).
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. Regarding applicant’s argument, applicant appears to merely state that neither Perkins nor Duffin disclose the newly amended claim limitations without providing any further supporting evidence as to how the channels or leading edge in either prior art reference is incapable of functioning in the same manner now claimed. As the claims do not provide any further distinguishing structure for either the channels or the leading edge, there appears to be no structural differentiation between the prior art and the claims as currently presented.
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752